DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.  Claim 11 (currently amended), claims 12, 13, 15-17 and 19-31 (previously presented) and claim 32 (newly added) will be examined on the merits.  Claims 1-10 and 18 were previously canceled and claim 14 is newly canceled. 

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:  Independent claim 11 has been amended and is now of narrower scope than the previously allowed claim, adding an additional limitation to step (e).  Newly added independent claim 32 is identical to previously presented claim 11.  As previously indicated, the claimed invention is novel and unobvious over the closest prior art of Johnson et al. (U.S. Patent Pub. No. 2014/0057799, cited on IDS of 4/30/2020), Bielas et al. (U.S. Patent Pub. No. 2015/0024950), Saxanov, S. (U.S. Patent Pub. No. 2012/0316074), Trnovsky et al. (U.S. Patent No. 6,586,176, cited on IDS of 4/30/2020) and Church et al. (U.S. Patent No. 6,511,803, cited on IDS of 4/30/2020) and no additional prior art was identified that teaches or suggests methods for nucleic acid processing or analysis as currently claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637